In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On April 7,1999, the court granted an alternative writ and issued a schedule for filing of the evidence and briefs. It appears from the records of this court that relators have not filed evidence, due April 27, 1999, in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte for want of prosecution pursuant to S.Ct.Prac.R. X(ll). See State ex rel. SuperAmerica Group v. Licking Cty. Bd. of Elections (1997), 80 Ohio St.3d 182, 183, 685 N.E.2d 507, 508.